United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 12, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-51258
                           Summary Calendar



BRIAN LEE MOORE,

                                      Plaintiff-Appellant,

versus

MARGO FRASIER,

                                      Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. A-03-CV-119
                          --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Brian Lee Moore, Texas inmate #1086312, proceeding pro se,

appeals the summary judgment dismissal of his 42 U.S.C. § 1983

complaint.     Moore contends that while he was confined in the

Travis County Jail, he was required to wear full restraints

during his recreation time and was denied the right to exercise.

He asserts that the restraints were ordered in retaliation for

his refusal to identify the person who helped him escape from the

jail.    Moore contends that a genuine issue of material fact


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 03-51258
                                   -2-

existed concerning the reason for the restraints and should have

precluded the grant of summary judgment.

     We review the grant of summary judgment de novo and consider

the evidence and inferences to be drawn from the evidence in the

light most favorable to the nonmovant.       Fraire v. City of

Arlington, 957 F.2d 1268, 1273 (5th Cir. 1992).      Summary judgment

is proper if there is no genuine issue of material fact and “the

moving party is entitled to a judgment as a matter of law.”          Id.;

FED. R. CIV. P. 56(c).    To defeat summary judgment, the nonmovant

must set forth specific facts showing the existence of a genuine

issue for trial.   FED. R. CIV. P. 56 (e).    The nonmovant cannot

meet his burden with conclusional allegations, unsubstantiated

assertions, or a scintilla of evidence.       Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

     A condition or restriction may not be imposed during

detention for punitive purposes.      Bell v. Wolfish, 441 U.S. 520,

535 (1979).   The effective management of a facility is a

legitimate objective that may justify the imposition of certain

conditions and restrictions and dispel inferences that a

restriction was imposed for punishment.       Id. at 540.   The absence

of outdoor exercise opportunities may constitute a violation of

the Eighth Amendment.      See Montana v. Comm’rs Court, 659 F.2d 19,

22 (5th Cir. 1981);      McGruder v. Phelps, 608 F.2d 1023, 1025 (5th

Cir. 1979).
                           No. 03-51258
                                -3-

     Moore did not produce summary judgment evidence from which

one could infer that a retaliatory motivation inspired the order

that he wear full restraints during his exercise period.   Tighe

v. Wall, 100 F.3d 41, 42 (5th Cir. 1996); Jones v. Greninger, 188
F.3d 322, 325 (5th Cir. 1999).   He did not meet his burden of

producing competent summary judgment evidence to show that the

restraints were imposed for a punitive purpose rather than for a

legitimate objective.   See Bell, 441 U.S. at 535, 540.

     The judgment of the district court is AFFIRMED.